Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment.

DETAILED ACTION
Applicant’s Application filed on 06/12/2019 has been reviewed.
Claims 1-4 are presented for examining.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 6/12/19 & 4/30/20 by the applicant have been received and fully considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s)  1-4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Part 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Part 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Part 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/ formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
(Step 1) The claim(s) 1-4 recite(s) with the representative claim 1 as follow: “Degradation diagnosis system additional learning method comprising; an initial learning step of creating a determiner that has been caused to learn continuous acceleration measurement data and advance label data, the acceleration measurement data being obtained by an accelerated aging test and indicating that a facility changes from a normal state to an aged state, and the advance label data being obtained by giving a label to data indicating characteristics of aging in the acceleration measurement data; a step of obtaining measurement data of aging diagnosis from the facility in operation; a step of finding teacher aging degree label data from a record of maintenance of the facility; a step of obtaining additional data from the measurement data and the teacher aging degree label data; a step of selecting learning data as additional learning data when a difference between predicted aging degree label data obtained by causing the determiner to determine all items of the learning data including the additional data, and the teacher aging degree label data included in the all items of the learning data is greater than a predetermined value; and a step of learning the additional learning data and updating the determiner”. This is a method claim that is one of eligible statutory categories under 35 U.S.C. 101.
(Step 2A1 - Judicial Exception?) The limitation of claim 1 “an initial learning step of creating a determiner that has been caused to learn continuous acceleration measurement data and advance label data, the acceleration measurement data being obtained by an accelerated aging test and indicating that a facility changes from a normal state to an aged state, and the advance label data being obtained by giving a label to data indicating characteristics of aging in the acceleration measurement data; a step of obtaining measurement data of aging diagnosis from the facility in operation; a step of finding teacher aging degree label data from a record of maintenance of the facility; a step of obtaining additional data from the measurement data and the teacher aging degree label data; a step of selecting learning data as additional learning data when a difference between predicted aging degree label data obtained by causing the determiner to determine all items of the learning data including the additional data, and the teacher aging degree label data included in the all items of the learning data is greater than a predetermined value; and a step of learning the additional learning data and updating the determiner”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manual processes. Further, the steps are performed are directed toward data manipulation using mathematical process, such as “…obtaining measure data…finding teacher aging degree label data…obtaining additional data…selecting learning data…learning the additional learning data…”. That is, nothing in the claim element precludes the step from practically being performed in the mind, and/or mathematical process of manipulating data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed, and/or mathematical process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As discussed above, the dependent claims 2-4 incorporate the limitation of claim 1, from which they depend, and therefore, recited same abstract metal process.
(Step 2A2 - Integrate Into a Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim 1 does not recite (i) an improvement to the functionality of a computer or other technology or technical field (ii) use a “particular machine” to apply or use the judicial exception (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation . The claims are directed to an abstract idea. The dependent claims 2-4 merely further refine the abstract idea or add insignificant extra-solution activity. Thus, these dependent claims merely narrow the abstract idea by adding additional steps, which is insufficient to integrate the abstract idea into a practical application.
(Step 2B - Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not add a specific limitation, or combination of limitations, that is not well-understood, routine, conventional activities at a high level of generality. Since the claims are directed toward data recognitions and learning in general routine and conventional, the claims have not been transformed into a patent eligible application of an abstract idea, the claims are not patent eligible.
 	Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
June 16, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824